01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR18-131-RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JEROME RAY WILSON,                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Controlled Substances; Possession of Cocaine

15 with Intent to Distribute; Carrying a Firearm During and in Relation to a Drug Trafficking

16 Crime; Possession of Crack Cocaine with Intent to Distribute; Asset Forfeiture Allegations

17 Date of Detention Hearing:     March 1, 2019.

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

20 that no condition or combination of conditions which defendant can meet will reasonably assure

21 the appearance of defendant as required and the safety of other persons and the community.

22	 / / /



     DETENTION ORDER
     PAGE -1
01             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02             1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e). Defendant does not contest

05 entry of an order of detention.

06             2.      Defendant has a lengthy criminal record, including failures to appear with

07 warrant activity. He was not interviewed by Pretrial Services.

08             3.      Taken as a whole, the record does not effectively rebut the presumption that no

09 condition or combination of conditions will reasonably assure the appearance of the defendant

10 as required and the safety of the community.

11 It is therefore ORDERED:

12          1. Defendant shall be detained pending trial and committed to the custody of the Attorney

13             General for confinement in a correction facility separate, to the extent practicable, from

14             persons awaiting or serving sentences or being held in custody pending appeal;

15          2. Defendant shall be afforded reasonable opportunity for private consultation with

16             counsel;

17          3. On order of the United States or on request of an attorney for the Government, the person

18             in charge of the corrections facility in which defendant is confined shall deliver the

19             defendant to a United States Marshal for the purpose of an appearance in connection

20             with a court proceeding; and

21 / / /

22	 / / /



     DETENTION ORDER
     PAGE -2
01      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02         for the defendant, to the United States Marshal, and to the United State Pretrial Services

03         Officer.

04         DATED this 1st day of March, 2019.

05

06                                                       A
                                                         Mary Alice Theiler
07                                                       United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
